Exhibit 10.1

AMENDED AND RESTATED SENIOR OFFICER
EMPLOYMENT, CHANGE IN CONTROL, SEVERANCE,
SPECIAL PENSION AND NON-COMPETE AGREEMENT

THIS AMENDED AND RESTATED SENIOR OFFICER EMPLOYMENT, CHANGE IN CONTROL,
SEVERANCE AND NON-COMPETE AGREEMENT (the "Agreement") is made as of this 1st day
of May, 2002 between WISCONSIN ENERGY CORPORATION (the "Company") and PAUL
DONOVAN (the "Executive").

The Executive is currently a Senior Vice President and Chief Financial Officer
of the Company, and the Executive and the Company are each party to that certain
Senior Officer Change In Control, Severance, Special Pension and Non-Compete
Agreement, dated as of November 8, 2000 (the "Original Agreement") and desire to
amend and restate the Original Agreement as set forth herein.

In consideration of the terms and conditions set forth below, the parties agree
as follows:

General
.
Defined Terms
. All of the capitalized terms used in this Agreement are defined in the
attached Appendix.
Purpose of this Agreement
. This Agreement is intended to set forth certain terms and conditions of
Executive's employment with the Company, to provide the Executive with certain
minimum compensation rights in the event of his termination of employment under
certain circumstances as set forth herein, to provide for certain pension rights
and to provide the Company with a non-compete agreement from the Executive.

Employment
.
 a. Effective as of May 1, 2002, Executive will (i) be named Executive Vice
    President, in addition to his current office as Chief Financial Officer, of
    the Company, (ii) have his annual base salary increased to an annual rate of
    $552,000 and (iii) receive an option grant for 68,465 shares of common stock
    of the Company, the principal terms and conditions of which are set forth on
    Exhibit A hereto. Executive's target bonus opportunity for 2002 will be
    increased to $414,993.
 b. Effective as of January 1, 2003, Executive's annual base salary will be
    further increased to the annual rate of $579,600. On January 2, 2003,
    Executive will receive an option grant for 200,000 shares of common stock of
    the Company (adjusted prior to the date of the grant, as may be necessary to
    avoid dilution for any stock split or other equity restructuring), the
    principal terms and conditions of which are set forth on Exhibit A hereto.
    Executive's target bonus opportunity for 2003 will equal $463,680.

Obligation of the Company on a Covered Termination of Employment Associated with
a Change in Control
. In the event of a Covered Termination of Employment Associated with a Change
in Control, then the Company shall provide the Executive with the following
compensation and benefits:
General Compensation and Benefits
. The Company shall pay the Executive's full salary to the Executive from the
time notice of termination is given through the date of termination of
employment at the rate in effect at the time such notice is given or, if higher,
at an annual rate not less than twelve times the Executive's highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Effective Date occurs, together with all compensation and benefits payable
to the Executive through the date of termination of employment under the terms
of any compensation or benefit plan, program or arrangement maintained by the
Company during such period. Such payments shall be made in a lump sum not later
than ten business days after such termination. The Company shall also pay the
Executive's normal post-termination compensation and benefits to the Executive
as such payments become due, except that any normal cash severance benefits
shall be superseded and replaced entirely by the benefits provided under this
Agreement. Such post-termination compensation and benefits shall be determined
under, and paid in accordance with, the Company's retirement, insurance and
other compensation or benefit plans, programs and arrangements most favorable to
the Executive in effect at any time during the 180-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date (but prior to any
termination of employment) to executives of the Company of comparable status and
position to the Executive.
Incentive Compensation
. Notwithstanding any provision of any cash bonus or incentive compensation plan
of the Company, the Company shall pay to the Executive, within ten business days
after the Executive's termination of employment, a lump sum amount, in cash,
equal to the sum of (i) any bonus or incentive compensation which has been
allocated or awarded to the Executive for a fiscal year or other measuring
period under the plan that ends prior to the date of termination of employment,
but which has not yet been paid, and (ii) a pro rata portion of the Highest
Bonus Amount for all uncompleted periods under any bonus or incentive
compensation plan.
Special Compensation
. The Company shall pay to the Executive a lump sum equal to three times the sum
of (a) the highest per annum base rate of salary in effect with respect to the
Executive during the three-year period immediately prior to the termination of
employment plus (b) the Highest Bonus Amount. Such lump sum shall be paid by the
Company to the Executive within ten business days after the Executive's
termination of employment, unless the provisions of Section 3(e) below apply.
The amount of the aggregate lump sum provided by this Section 3(c), whether paid
immediately or deferred, shall not be counted as compensation for purposes of
any other benefit plan or program applicable to the Executive.
Special Retirement Plans Lump Sum
. The Company shall pay to the Executive an aggregate lump sum equal to the
total of the amounts described in (a) and (b) herein. Amount (a) is a lump sum
equal to the difference between (i) the actuarial equivalent of the benefit
under the Company's tax-qualified pension plan, the Retirement Account Plan (the
"Retirement Plan"), the Supplemental Executive Retirement Plan (the "SERP")
discussed in Section 7 below which the Executive would receive if his employment
continued for a three-year period following termination of employment, assuming
that the Executive's compensation during such three-year period would have been
equal to the Executive's salary as in effect immediately before the termination
or, if higher, as in effect at any time during the 180-day period immediately
preceding the termination date, and the Highest Bonus Amount, and (ii) the
actuarial equivalent of the Executive's actual benefit (paid or payable) under
the Retirement Plan and the SERP as of the termination date. Actuarial
equivalency for this purpose shall be determined using an interest rate equal to
the five-year United States Treasury note yield in effect on the last business
day of the month prior to the date of termination of employment as such yield is
reported in the Wall Street Journal or comparable publication, and the mortality
table used for purposes of determining lump sum amounts then in use under the
Retirement Plan. Amount (b) is a lump sum equal to the total of (i) the
additional contributions which would have been made to the Executive's account
under the Company's tax-qualified 401(k) plan, plus (ii) the additional
contributions which would have been credited to the bookkeeping account balance
of the Executive attributable to the 401(k) match feature of the EDCP, had the
Executive continued in employment for a three-year period following termination
of employment and assuming that the Executive's compensation would have been the
same as set forth above and that the Executive had made maximum utilization of
the pre-tax and after-tax opportunity in the qualified 401(k) plan and obtained
the maximum matching contributions in such plan. The amount of the aggregate
lump sum under this Section 3(d) shall be paid by the Company to the Executive
within ten business days after the Executive's termination of employment, unless
the provisions of Section 3(e) below apply. The amount of the lump sum provided
by this Section 3(d) shall not be treated as compensation for purposes of any
other benefit plan or program applicable to the Executive.
Deferral Option
. Notwithstanding any other provision of this Agreement, the Executive may file
a written irrevocable deferral election form with the Company prior to the first
date on which a Change in Control of the Company occurs electing to defer all or
part of the salary and other cash compensation provided by the first sentence of
Section 3(a), the special compensation provided by Section 3(c) and the special
retirement plans lump sum otherwise provided for in Section 3(d). Such form
shall irrevocably specify a method of payment for such compensation from among
the methods allowable under the Company's Executive Deferred Compensation Plan
(the "EDCP"). Any deferred amounts shall be credited with earnings in the same
manner as the Interest Rate Fund provided for in the EDCP or any other
investment alternative that may later become allowable under the EDCP and the
EDCP provisions shall apply to deferrals made hereunder except that (i) any
provisions for a mandatory lump sum payment upon a "Change in Control" as
defined in the EDCP shall not apply to deferrals made hereunder, (ii) any
amounts which become payable under this Section 3(e) shall be deemed for
purposes of the EDCP to have become payable on account of the Executive's
"retirement," and (iii) the entire amount deferred under this Section 3(e) shall
be paid in a lump sum by the Company immediately prior to the occurrence of a
Change in Control to such grantor or "rabbi" trust as the Company shall have
established as a vehicle to hold such amount pending payment, but with such
trust designed so that the Executive's rights to payment of such benefits are no
greater than those of an unsecured creditor.
Welfare Benefits
. Subject to Section 3(g) below, for the "relevant three-year period" as defined
below, the Company shall provide the Executive (and his family) with health,
disability, life and other welfare benefits substantially similar to the
benefits received by the Executive (and his family) pursuant to welfare benefit
programs of the Company or its affiliates as in effect immediately during the
180 days preceding the Effective Date (or, if more favorable to the Executive,
as in effect at any time thereafter until the termination of employment);
provided, however, that no compensation or benefits provided hereunder shall be
treated as compensation for purposes of any of the programs or shall result in
the crediting of additional service thereunder. For purposes of determining the
amount of such welfare benefits, any part of which shall be based on
compensation, the Executive's compensation during the relevant three-year period
shall be deemed to be equal to the Executive's salary as in effect immediately
before the termination of employment or, if higher, as in effect at any time
during the 180-day period immediately preceding the termination date, and the
Highest Bonus Amount. To the extent that any of the welfare benefits covered by
this Section 3(f) cannot be provided pursuant to the plan or program maintained
by the Company or its affiliates, the Company shall provide such benefits
outside the plan or program at no additional cost (including, without
limitation, tax cost) to the Executive and his family. The Executive shall be
entitled to be covered by a retiree medical and dental program at the end of the
relevant three-year period, at a cost to the Executive not to exceed the lesser
of the cost, if any, charged to other retirees or the COBRA continuation premium
charged to terminees who elect to continue in the Company's health plan at their
expense under applicable law. The Company shall become obligated to continue
such benefits for the remainder of the Executive's life and that of his
surviving spouse, notwithstanding any contrary provision or power of amendment
or termination reserved to the Company in any otherwise applicable document. The
"relevant three-year period" shall mean a three-year period beginning on the
later of the Executive's termination of employment or the expiration of the
welfare benefits coverage provided to the Executive under an agreement dated
June 1, 1998 between the Executive and Sundstrand Corporation. In addition, the
"relevant three-year period" shall be extended for a period of time equal to the
"Excluded Period" under paragraph 5(c) of the letter agreement dated August 20,
1999 from the Company to the Executive extending an offer of employment to him,
which is incorporated by reference into this Agreement.
New Employment
. If the Executive secures new employment during the three-year period following
termination of employment, the level of any benefit being provided pursuant to
Section 3(f) hereof shall be reduced to the extent that any such benefit is
being provided by the Executive's new employer. The Executive, however, shall be
under no obligation to seek new employment and, in any event, no other amounts
payable pursuant to this Agreement shall be reduced or offset by any
compensation received from new employment or by any amounts claimed to be owed
by the Executive to the Company or its affiliates.
Split-Dollar Life Insurance
. Notwithstanding any limitation on the payment of welfare benefits to Executive
under the provisions of Section 3(f) above, the Company shall continue to make
premium payments on any split-dollar type life insurance program in effect on
the life of the Executive during the 180 days preceding the Effective Date (or,
if more favorable to the Executive, as in effect at any time thereafter until
the termination of employment), in a manner consistent with the past practices
of the Company as to timing and amount, until each policy has achieved paid-up
status. The Company further agrees that the Exchange Agreement, Collateral
Assignment and the Split Dollar Agreement (and letter agreement referenced in
the Split Dollar Agreement), between Executive and the Company, each dated as of
April 23, 2001, shall continue pursuant to their terms.
Equity Incentive Awards
. Notwithstanding the provisions in any stock option award, restricted stock
award or other equity incentive compensation award (the "Awards"), the Executive
shall become fully vested in all outstanding Awards and all otherwise applicable
restrictions shall lapse and for purposes of determining the length of time the
Executive has to exercise rights, if applicable under any such Award, the
Executive shall be treated as if he had retired from the service of the Company
at or after age 55 and completion of ten years of service.
Outplacement and Financial Planning
. The Company shall, at its sole expense as incurred, provide the Executive with
outplacement services, the scope and provider of which shall be selected by the
Executive in his sole discretion (but at a cost to the Company of not more than
$30,000) or, at the Executive's option, the use of office space, office supplies
and equipment and secretarial services for a period not to exceed one year. The
Company shall also continue to provide the Executive with financial planning
counseling benefits through the third anniversary of the date of the Executive's
termination of employment, on the same terms and conditions as were in effect
immediately before the termination or, if more favorable, on the Effective Date.

Obligation of the Company on a Covered Termination of Employment Not Associated
with a Change in Control of the Company
.
 a. In the event of a Covered Termination of Employment Not Associated with a
    Change in Control of the Company occurring as a result of a notice of
    termination delivered by the Company or Executive to the other party during
    the 60 day period beginning on May 1, 2003 and ending on June 29, 2003, then
    Executive shall continue to work for the Company through August 30, 2003, on
    which date his employment with the Company shall terminate, and the Company
    shall provide the Executive with the compensation and benefits specified in
    this Section 4(a):
     i.  In the event of a termination of employment under paragraph (i) of
         Section (d) of the Appendix, the Company shall provide the Executive
         with the following:
          1. Termination Compensation and Benefits (as defined below); and
          2. a lump sum payment on February 25, 2004 equal to:
              A. the Executive's target bonus opportunity for 2003 of 80% of
                 2003 annual base salary; plus
              B. an amount equal to the excess, if any, of the Executive's
                 target bonus opportunity for 2002 of 80% of 2002 annual base
                 salary over the amount of such bonus the Executive received for
                 2002, if any.
    
     ii. In the event of a termination of employment under paragraph (iii) of
         Section (d) of the Appendix, the Company shall provide the Executive
         with the following:
          1. Termination Compensation and Benefits; and
          2. a lump sum payment on February 25, 2004 equal to
              A. the Executive's target bonus opportunity for 2003 of 80% of
                 2003 annual base salary; plus
              B. an amount equal to the excess, if any, of the Executive's
                 minimum bonus opportunity for 2002 of 40% of 2002 annual base
                 salary over the amount of such bonus Executive received for
                 2002, if any.

 b. In the event of a Covered Termination of Employment Not Associated with a
    Change in Control of the Company, other than pursuant to Section 4(a),
    occurring (x) prior to May 1, 2003 or (y) after June 29, 2003 but prior to
    February 29, 2004, or (z) on the later of February 29, 2004 or the date on
    which Executive is paid his bonus, if any, for the fiscal year ending
    immediately prior to February 29, 2004 pursuant to Section 11, then the
    Company shall provide the Executive with the following:
     i.  Termination Compensation and Benefits; and
     ii. a lump sum payment payable within ten days of such termination equal
         to:
          1. an amount equal to the excess, if any, of the Executive's target
             bonus opportunity for 2002 of 80% of 2002 annual base salary over
             the amount of such bonus the Executive received for 2002, if any;
             plus
          2. an amount equal to the excess, if any, of the Executive's target
             bonus opportunity for 2003 of 80% of 2003 annual base salary over
             the amount of such bonus the Executive received for 2003, if any.

 c. In the event of a Covered Termination of Employment Not Associated with a
    Change in Control of the Company, other than pursuant to Section 4(b),
    occurring after February 29, 2004, then the Company shall provide the
    Executive with the following:
     i.  Termination Compensation and Benefits; and
     ii. a lump sum payment payable within ten days of such termination equal
         to:
          1. an amount equal to the excess, if any, of the Executive's target
             bonus opportunity for 2002 of 80% of 2002 annual base salary over
             the amount of such bonus the Executive received for 2002, if any;
             plus
          2. an amount equal to the excess, if any, of the Executive's target
             bonus opportunity for 2003 of 80% of 2003 annual base salary over
             the amount of such bonus the Executive received for 2003, if any.

 d. All amounts payable under Sections 4(a)(i)(2), 4(a)(ii)(2), 4(b)(ii),
    4(c)(ii), 4(e)(i)(1), 4(e)(ii), 4(e)(iii)(1) and 4(e)(iii)(2)(A), whether
    paid immediately or deferred, shall be counted as compensation for purposes
    of calculating Executive's supplemental pension subject to the provisions of
    this Section 4(d). For purposes of calculating Executive's supplemental
    pension, (i) all amounts payable under Section 4(e)(i)(1), (4)(e)(iii)(1) or
    4(e)(iii)(2)(A) shall be credited towards Executive's age and service for
    the periods for which they are paid, and such amounts shall be deemed paid
    ratably over such period, (ii) amounts payable under 4(a)(i)(2),
    4(a)(ii)(2), 4(b)(ii), 4(c)(ii) and 4(e)(ii) shall be deemed paid on the
    date on which the bonus for the fiscal year or other measuring period to
    which such payment (or portion thereof) relates has been or will be paid and
    (iii) the calculation of Executive's thirty-six (36) month high average
    compensation under the supplemental pension shall reflect payment of bonuses
    for three complete incentive compensation fiscal years or other such
    measuring periods; provided, however, that, notwithstanding anything to the
    contrary contained herein, in no event will such calculation include
    payments of bonuses for more than three complete incentive compensation
    fiscal years or other such measuring periods.
 e. The term "Termination Compensation and Benefits" shall mean:
    General Compensation and Benefits
    . The Company shall pay (1) the Executive's full salary (plus accrued
    vacation) to the Executive from the time notice of termination is given
    through the date of termination of employment at the highest monthly base
    rate in effect during the twelve-month period immediately preceding the date
    notice of termination of employment is given, together with (2) all
    compensation and benefits payable to the Executive through the date of
    termination of employment under the terms of any compensation or benefit
    plan, program or arrangement maintained by the Company during such period.
    Such payments shall be made in a lump sum not later than ten business days
    after such termination. (3) The Company shall also pay the Executive's
    normal post-termination compensation and benefits to the Executive as such
    payments become due, except that any normal cash severance benefits shall be
    superseded and replaced entirely by the benefits provided under this
    Agreement. Such post-termination compensation and benefits shall be
    determined under, and paid in accordance with, the Company's retirement,
    insurance and other compensation or benefit plans, programs and arrangements
    at the time of termination of employment.
    Incentive Compensation
    . Notwithstanding any provision of any cash bonus or incentive compensation
    plan of the Company, the Company shall pay to the Executive in cash within
    10 days of termination a payment in an amount equal to any bonus or
    incentive compensation which has been allocated or awarded to the Executive
    for a fiscal year or other measuring period under the plan that ends prior
    to the date of termination of employment, but which has not yet been paid.
    Special Compensation
    . The Company shall pay to the Executive a lump sum equal to:
     1. In the case of a termination pursuant to Section 4(a) or Section 4(b),
        Executive's highest monthly base rate of salary then in effect during
        the twelve-month period immediately preceding the date notice of
        termination of employment is delivered for the greater of six (6) months
        or the period from the date of termination to February 29, 2004; or
     2. In the case of a termination pursuant to Section 4(c), (A) Executive's
        highest monthly base rate of salary then in effect during the
        twelve-month period immediately preceding the date notice of termination
        of employment is delivered, for the greater of (I) six (6) months or
        (II) the period from the date of termination to the next succeeding
        February 28 following such termination (provided, such amount shall be
        for six (6) months in the event of any such termination, pursuant to a
        notice by the Company to Executive under Section 11, occurring on the
        later of the February 28 after such notice or the date on which
        Executive is paid his bonus, if any, for the fiscal year ending
        immediately prior to such February 28), plus (B) a pro rata portion of
        Executive's bonus for the fiscal year in which such termination occurs,
        based on the fractional part of any bonus or incentive period for which
        the Executive had been employed by the Company and Executive's target
        bonus for such period, under any bonus or incentive compensation plan.
    
    Such lump sum shall be paid by the Company to the Executive within ten
    business days after the Executive's termination of employment, unless the
    provisions of Section 4(e)(v) below apply.
    
    Special Retirement Plans Lump Sum
    . The Company shall pay to the Executive an aggregate lump sum equal to the
    total of the amounts described in (a) and (b) herein. Amount (a) is a lump
    sum equal to the difference between (1) the actuarial equivalent of the
    benefit under the Company's tax-qualified pension plan, the Retirement Plan,
    the SERP provided in Section 7 below which the Executive would have received
    if his employment continued for the Relevant Benefits Period (as defined
    below) following termination of employment, assuming that the Executive's
    compensation during the Relevant Benefits Period would have been equal to
    the Executive's highest monthly base salary in effect during the twelve
    month period immediately preceding the date notice of termination of
    employment is given and (2) the actuarial equivalent of the Executive's
    actual benefit (paid or payable) under the Retirement Plan and the SERP as
    of the termination date. Actuarial equivalency for this purpose shall be
    determined using an interest rate equal to the five-year United States
    Treasury note yield in effect on the last business day of the month prior to
    the date of termination of employment as such yield is reported in the Wall
    Street Journal or comparable publication, and the mortality table used for
    purposes of determining lump sum amounts then in use under the Retirement
    Plan. Amount (b) is a lump sum equal to the total of (i) the additional
    contributions which would have been made to the Executive's account under
    the Company's tax-qualified 401(k) plan, plus (ii) the additional
    contributions which would have been credited to the bookkeeping account
    balance of the Executive attributable to the 401(k) match feature of the
    EDCP, had the Executive continued in employment for the Relevant Benefits
    Period and assuming that the Executive's compensation would have been the
    same as set forth above and that the Executive had made maximum utilization
    of the pre-tax and after-tax opportunity in the qualified 401(k) plan and
    obtained the maximum matching contributions in such plan. The amount of the
    aggregate lump sum under this Section 4(e)(iv) shall be paid by the Company
    to the Executive within ten business days after the Executive's termination
    of employment, unless the provisions of Section 4(e)(v) below apply. The
    amount of the lump sum provided by this Section 4(e)(iv) shall not be
    treated as compensation for purposes of any other benefit plan or program
    applicable to the Executive.
    Deferral Option
    . Notwithstanding any other provision of this Agreement, the Executive may
    file a written irrevocable deferral election form with the Company prior to
    the expiration of thirty days from the date this Agreement electing to defer
    all or part of the salary and other cash compensation provided by Section
    4(a)(i)(2), Section 4(a)(ii)(2), Section 4(b)(ii), Section 4(c)(ii), Section
    4(e)(i)(1), Section 4(e)(ii), the special compensation provided by Section
    4(e)(iii) and the special retirement plans lump sum otherwise provided for
    in Section 4(e)(iv). Such form shall irrevocably specify a method of payment
    for such compensation from among the methods allowable under the EDCP. Any
    deferred amounts shall be credited with earnings in the same manner as the
    Interest Rate Fund provided for in the EDCP or any other investment
    alternative that is currently available or allowable or may later become
    allowable under the EDCP and the EDCP provisions shall apply to deferrals
    made hereunder except that (i) any provisions for a mandatory lump sum
    payment upon termination or retirement shall not apply to deferrals made
    hereunder, (ii) any amounts which become payable under this Section 4(e)(v)
    shall be deemed for purposes of the EDCP to have become payable on account
    of the Executive's "retirement," and (iii) the entire amount deferred under
    this Section 4(e)(v) shall be paid in a lump sum by the Company immediately
    prior to the occurrence of a Change in Control to such grantor or "rabbi"
    trust as the Company shall have established as a vehicle to hold such amount
    pending payment, but with such trust designed so that the Executive's rights
    to payment of such benefits are no greater than those of an unsecured
    creditor.
    Welfare Benefits
    . Subject to Section 4(e)(vii) below, for the Relevant Benefits Period, the
    Company shall provide the Executive (and his family) with health,
    disability, life and other welfare benefits substantially similar to the
    benefits received by the Executive (and his family) pursuant to welfare
    benefit programs of the Company or its affiliates as in effect on the date
    of termination of employment; provided, however, that no compensation or
    benefits provided hereunder shall be treated as compensation for purposes of
    any of the programs or shall result in the crediting of additional service
    thereunder. To the extent that any of the welfare benefits covered by this
    Section 4(e)(vi) cannot be provided pursuant to the plan or program
    maintained by the Company or its affiliates, the Company shall provide such
    benefits outside the plan or program at no additional cost (including,
    without limitation, tax cost) to the Executive and his family. The Executive
    shall be entitled to be covered by a retiree medical and dental program at
    the end of the Relevant Benefit Period, at a cost to the Executive not to
    exceed the lesser of the cost, if any, charged to other retirees or the
    COBRA continuation premium charged to terminees who elect to continue in the
    Company's health plan at their expense under applicable law. The Company
    shall become obligated to continue such benefits for the remainder of the
    Executive's life and that of his surviving spouse, notwithstanding any
    contrary provision or power of amendment or termination reserved to the
    Company in any otherwise applicable document. The "Relevant Benefits Period"
    shall mean: (1) in the case of a termination pursuant to Section 4(a) or
    Section 4(b), the period commencing on the date of termination and ending on
    the later of six (6) months after such termination or February 29, 2004; and
    (2) in the case of a termination pursuant to Section 4(c), the period
    commencing on the date of termination and ending on the next succeeding
    February 28 following such termination (provided, such period shall be for
    six (6) months in the event of any such termination, pursuant to a notice by
    the Company to Executive under Section 11, occurring on the later of the
    February 28 after such notice or the date on which Executive is paid his
    bonus, if any, for the fiscal year ending immediately prior to such February
    28).
    New Employment
    . If the Executive secures new employment during the Relevant Benefits
    Period, the level of any benefit being provided pursuant to Section 4(d)(vi)
    hereof shall be reduced to the extent that any such benefit is being
    provided by the Executive's new employer. The Executive, however, shall be
    under no obligation to seek new employment and, in any event, no other
    amounts payable pursuant to this Agreement shall be reduced or offset by any
    compensation received from new employment or by any amounts claimed to be
    owed by the Executive to the Company or its affiliates.
    Split-Dollar Life Insurance
    . Notwithstanding any limitation on the payment of welfare benefits to
    Executive under the provisions of Section 4(e)(vi) above, the Company shall
    continue to make premium payments on any split-dollar type life insurance
    program in effect on the life of the Executive at the time of termination of
    employment, in a manner consistent with the past practices of the Company as
    to timing and amount, until each policy has achieved paid-up status. The
    Company further agrees that the Exchange Agreement, Collateral Assignment
    and the Split Dollar Agreement (and letter agreement referenced in the Split
    Dollar Agreement), between Executive and the Company, each dated as of April
    23, 2001, shall continue pursuant to their terms.
    Equity Incentive Awards
    . Notwithstanding the provisions in any Awards, the Executive shall become
    fully vested in all outstanding Awards and all otherwise applicable
    restrictions shall lapse and for purposes of determining the length of time
    the Executive has to exercise rights, if applicable under any such Award,
    the Executive shall be treated as if he had retired from the service of the
    Company at or after age 55 and as if he completed ten years of service.

 f. In the event of a termination described in this Section 4, no other
    compensation or benefits (including, without limitation, any payments
    contemplated by Section 5) will be paid except as provided in this Section
    4; provided, in the event of a Covered Termination Associated with a Change
    of Control pursuant to paragraph (v) of Section (c) of the Appendix,
    Executive shall receive the more favorable of the compensation and benefits
    provided under Section 3 (including, without limitation, such amounts
    payable pursuant to Section 5) and the compensation and benefits provided
    under this Section 4 as he shall determine in his reasonable discretion (and
    if a determination of a whether a termination is a Covered Termination
    Associated with a Change of Control cannot be made until after payment of
    benefits under this Section 4, then after such determination is made,
    Executive shall receive such additional payment and other benefits as may be
    required to satisfy his right compensation and benefits under Section 3 as
    he so elects under this Section 4(f)).

Certain Additional Payments by the Company
.
 a. Anything in this Agreement to the contrary notwithstanding, and whether or
    not a Covered Termination of Employment occurs, in the event it shall be
    determined that any payment or distribution by the Company to or for the
    benefit of the Executive (whether paid or payable or distributed or
    distributable pursuant to the terms of this Agreement or otherwise, but
    determined without regard to any additional payments required under this
    Section 5) (a "Payment") would be subject to the excise tax imposed by
    Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code")
    or any interest or penalties are incurred by the Executive with respect to
    such excise tax (such excise tax, together with any such interest and
    penalties, are hereinafter collectively referred to as the "Excise Tax"),
    then the Executive shall be entitled to receive an additional payment (a
    "Gross-Up Payment") in an amount such that after payment by the Executive of
    all taxes (including any interest or penalties imposed with respect to such
    taxes), including, without limitation, any income taxes (and any interest
    and penalties imposed with respect thereto) and Excise Tax imposed on the
    Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
    equal to the Excise Tax imposed upon the Payments.
 b. Subject to the provisions of paragraph (c) of this Section 5, all
    determinations required to be made under this Section 5, including whether
    and when a Gross-Up Payment is required and the amount of such Gross-Up
    Payment and the assumptions to be utilized in arriving at such
    determination, shall be made by a certified public accounting firm
    designated by the Executive (the "Accounting Firm"), which shall provide
    detailed supporting calculations both to the Company and the Executive
    within fifteen business days of the receipt of notice from the Executive
    that there has been a Payment, or such earlier time as is requested by the
    Company. In the event that the Accounting Firm is serving as accountant or
    auditor for the individual, entity or group effecting the Change in Control,
    the Executive shall appoint another nationally recognized accounting firm to
    make the determinations required hereunder (which accounting firm shall then
    be referred to as the Accounting Firm hereunder). All fees and expenses of
    the Accounting Firm shall be borne solely by the Company. Any Gross-Up
    Payment, as determined pursuant to this Section 5, shall be paid by the
    Company to the Executive within five days of the receipt of the Accounting
    Firm's determination. Any determination by the Accounting Firm shall be
    binding upon the Company and the Executive. As a result of the uncertainty
    in the application of Section 4999 of the Code at the time of the initial
    determination by the Accounting Firm hereunder, it is possible that Gross-Up
    Payments which will not have been made by the Company should have been made
    ("Underpayment"), consistent with the calculations required to be made
    hereunder. In the event that the Company exhausts its remedies pursuant to
    paragraph (c) of this Section 5 and the Executive thereafter is required to
    make a payment of any Excise Tax, the Accounting Firm shall determine the
    amount of the Underpayment that has occurred and any such Underpayment shall
    be promptly paid by the Company to or for the benefit of Executive.
 c. The Executive shall notify the Company in writing of any claim by the
    Internal Revenue Service that, if successful, would require the payment by
    the Company of the Gross-Up Payment. Such notification shall be given as
    soon as practicable but no later than ten business days after the Executive
    is informed in writing of such claim and shall apprise the Company of the
    nature of such claim and the date on which such claim is requested to be
    paid. The Executive shall not pay such claim prior to the expiration of the
    thirty-day period following the date on which he gives such notice to the
    Company (or such shorter period ending on the date that any payment of taxes
    with respect to such claim is due). If the Company notifies the Executive in
    writing prior to the expiration of such period that it desires to contest
    such claim, the Executive shall:
     i.   give the Company any information reasonably requested by the Company
          relating to such claim,
     ii.  take such action in connection with contesting such claim as the
          Company shall reasonably request in writing from time to time,
          including, without limitation, accepting legal representation with
          respect to such claim by an attorney reasonably selected by the
          Company.
     iii. cooperate with the Company in good faith in order effectively to
          contest such claim, and
     iv.  permit the Company to participate in any proceedings relating to such
          claim;

    provided, however, that the Company shall bear and pay directly all costs
    and expenses (including additional interest and penalties) incurred in
    connection with such contest and shall indemnify and hold the Executive
    harmless, on an after-tax basis, for any Excise Tax or income tax (including
    interest and penalties with respect thereto) imposed as a result of such
    representation and payment of costs and expenses. Without limitation on the
    foregoing provisions of this paragraph (c) of Section 5, the Company shall
    control all proceedings taken in connection with such contest and, at its
    sole option, may pursue or forego any and all administrative appeals,
    proceedings, hearings and conferences with the taxing authority in respect
    of such claim and may, at its sole option, either direct the Executive to
    pay the tax claimed and sue for a refund or contest the claim in any
    permissible manner, and the Executive agrees to prosecute such contest to a
    determination before any administrative tribunal, in a court of initial
    jurisdiction and in one or more appellate courts, as the Company shall
    determine; provided, however, that if the Company directs the Executive to
    pay such claim and sue for a refund, the Company shall advance the amount of
    such payment to the Executive, on an interest-free basis and shall indemnify
    and hold the Executive harmless, on an after-tax basis, from any Excise Tax
    or income tax (including interest or penalties with respect thereto) imposed
    with respect to such advance or with respect to any imputed income with
    respect to such advance; and provided, further, that any extension of the
    statute of limitations relating to payment of taxes for the taxable year of
    the Executive with respect to which such contested amount is claimed to be
    due is limited solely to such contested amount. Furthermore, the Company's
    control of the contest shall be limited to issues with respect to which a
    Gross-Up Payment would be payable hereunder and the Executive shall be
    entitled to settle or contest, as the case may be, any other issue raised by
    the Internal Revenue Service or any other taxing authority.

 d. If, after the receipt by the Executive of an amount advanced by the Company
    pursuant to paragraph (c) of this Section 5, the Executive becomes entitled
    to receive any refund with respect to such claim, the Executive shall
    (subject to the Company's complying with the requirements of paragraph (c)
    of this Section 5) promptly pay to the Company the amount of such refund
    (together with any interest paid or credited thereon after taxes applicable
    thereto). If after the receipt by the Executive of an amount advanced by the
    Company pursuant to paragraph (c) of this Section 5, a determination is made
    that the Executive shall not be entitled to any refund with respect to such
    claim and the Company does not notify the Executive in writing of its intent
    to contest such denial of refund prior to the expiration of thirty days
    after such determination, then such advance shall be forgiven and shall not
    be required to be repaid and the amount of such advance shall offset, to the
    extent thereof, the amount of Gross-Up Payment required to be paid.

Termination of Employment
.
 a. The Company shall be entitled to terminate the Executive's employment on
    account of Disability pursuant to the procedures set forth in Section (e) of
    the Appendix, for Cause pursuant to the procedures set forth in Section (a)
    of the Appendix, pursuant to Section 11 or without Cause by giving written
    notice to the Executive of such termination.
 b. The Executive may terminate his employment for Good Reason as follows:
     i.  Prior to a Change of Control the Executive may only terminate his
         employment with the Company for Good Reason if the Executive gives the
         Company 30 days' prior written notice of his intention to terminate his
         employment for Good Reason, setting forth in reasonable detail the
         specific conduct of the Company that the Executive considers to
         constitute Good Reason and the specific provision(s) of this Agreement
         on which he relies. The Executive's termination for Good Reason shall
         be effective only if the Company does not cure or otherwise remedy the
         alleged conduct specified in the notice within 30 days after the date
         such notice is duly given.
     ii. After a Change of Control by giving the Company written notice of the
         termination, setting forth in reasonable detail the specific conduct of
         the Company that constitutes Good Reason. Termination of employment by
         the Executive for Good Reason shall be effective on the fifth business
         day following the date such notice is given, unless the notice sets
         forth a later date (which date shall in no event be later than thirty
         days after the notice is given). After a Change of Control, except as
         otherwise provided in this Agreement, in the event of a dispute
         regarding whether the Executive's voluntary termination qualifies as a
         termination for Good Reason, no claim by the Company that the same does
         not constitute a termination for Good Reason shall be given effect
         unless the Company establishes by clear and convincing evidence that
         such termination does not constitute a termination for Good Reason. The
         Executive may also terminate his employment without Good Reason by
         giving the Company written notice of such termination.

 c. Either the Executive or the Company may terminate the Executive's employment
    for any reason by delivering written notice to the other party during the 60
    day period beginning on May 1, 2003 and ending on June 29, 2003.

Special Pension Provisions
. The Executive shall be eligible to participate in the Company's Supplemental
Executive Retirement Plan (the "SERP") with respect to monthly benefits "A" and
"B," but on the following modified terms which shall override any contrary
provisions in the SERP:
 a. The Executive or his beneficiary will become entitled to monthly benefit "A"
    on his retirement at or after age 55, or in the event of his termination of
    service because of death or Disability while in the service of the Company
    prior to age 55.
 b. Further, the Executive will be entitled to past service credit under monthly
    benefit "A," calculated as if his participation in the Company's
    tax-qualified pension plan, the Retirement Account Plan, had commenced at
    age 25 and as if the benefit formula under such pension plan for all periods
    before December 31, 1995 was the same as in effect on December 31, 1995, and
    for all periods after December 31, 1995, pursuant to the actual benefit
    formula used in such pension plan (including the grandfathered minimum
    benefit provisions thereof), offset by the value of any benefits payable to
    the Executive from Social Security which is the actuarial equivalent of a
    single life annuity benefit payable to the Executive at the later of age 65
    or the date when benefits commence under monthly benefit "A." Actuarial
    equivalency for this purpose shall be determined using an interest rate
    equal to the five-year United States Treasury Note yield in effect on the
    last business day of the month prior to the month in which benefits commence
    under monthly benefit "A," as such yield is reported in the Wall Street
    Journal or comparable publication, and the mortality table used for purposes
    of determining lump sum amounts then in use under the qualified defined
    benefit plan of the Company or its subsidiaries applicable to the Executive.
 c. Any early retirement reduction factor that would otherwise apply to the
    Executive at any time between ages 55 and 62 will be disregarded and in lieu
    thereof, the Executive will be deemed entitled for purposes of monthly
    benefit "A" to the following percentages of the calculated benefit:

     
    
    % of Benefit "A"
    
    Age
    
    Becoming Payable
    
    55
    
    75%
    
    56
    
    81%
    
    57
    
    86%
    
    58 or later
    
    100%

    For ages in between those above stated, the percentage of benefit "A"
    payable shall be increased. The amount of the increase shall be determined
    by multiplying 1/12th of the increase in the percentage which would have
    become payable on the Executive's next birthday by the number of months
    (with each 30-day period to be counted as one month) completed since the
    Executive's last birthday and before the start of payments of benefit "A."

 d. The Executive will become entitled to monthly benefit "B" on his retirement
    at or after 55.

Wisconsin Housing Assistance
. The parties acknowledge that the Executive is in the process of acquiring a
home in Wisconsin and agree to the following provisions in connection therewith:
 a. Upon the Executive's termination of employment with the Company, the
    Executive (or his estate as the case may be) shall have the right by written
    notice to the Company at any time within seven (7) years of such termination
    (the "7-Year Period") to require the Company to buy the Executive's
    Wisconsin house and lot (the "House") for a cash price equal to the greater
    of the Cost Price or Fair Market Value. For this purpose the Cost Price
    shall mean the price paid by the Executive for the House together with
    improvements thereon, or, should the Executive build the House, the
    Executive's total costs of obtaining the lot and constructing the House. The
    Executive will provide the Company with his Cost Price within 30 days of his
    purchase of the House and the completion of the improvements thereon, or,
    should the Executive build the House, the Executive will provide the Company
    with a detailed listing of his costs within 6 months of the completion of
    the House . Such detailed listing, if applicable, shall be the final
    determination of the Cost Price. The Cost Price may be amended by the
    Executive from time to time if part of the lot is sold or if additional
    improvements are made to the House or lot. The Executive has timely
    delivered to the Company by letter dated as of the date hereof, the Cost
    Price as April 30, 2002, together with supporting documentation. The Company
    acknowledges receipt of such letter and supporting documentation and agrees
    with the calculation of the Cost Price based on such supporting
    documentation. For this purpose, "Fair Market Value" shall mean the average
    of the highest two of three appraisals obtained from qualified residential
    appraisers, one to be selected by the Executive, one by the Company and the
    third by the other two, with the Company to bear the appraisal costs. The
    Company shall also make a gross-up payment to the Executive to the extent
    that the Cost Price is higher than Fair Market Value, so that after the
    Executive's payment of any income taxes which may be due on such excess and
    the gross-up payment, the Executive will be left with an amount equal to the
    Cost Price.
 b. The terms of this Section 8 shall apply upon the Executive's termination of
    employment with the Company at any time after the Executive's purchase of
    the House, or should the Executive intend to build the House, at any time
    after the Executive's purchase of the lot, even if prior to the start of
    construction of the House.
 c. The closing of any purchase and sale contemplated by this Section 8 will be
    on the terms herein set forth and otherwise on standard terms and conditions
    as are customary for residential real estate transactions in Wisconsin. The
    parties acknowledge that the Executive did not take title to the House in
    his own name, and agree that hereafter title may be transferred into
    Executive's own name or such other legal title holder as he or the current
    (or successor) title holder may designate from time to time (other than due
    to a bona fide sale), and that the Company will continue to be obligated to
    honor its purchase obligations under Section 8(a) upon timely written notice
    to it, so long as the Executive or his estate causes the legal title holder
    to convey, or the legal title holder otherwise conveys, the property to the
    Company upon closing of such purchase and sale.
 d. The Company shall reimburse the Executive his out of pocket living expenses
    associated with maintaining an apartment in Wisconsin pending acquisition of
    the House, or should the Executive intend to build the House, while the
    House is being constructed. Such amounts will be "grossed-up" for any taxes
    the Executive may be required to pay.

Obligations of the Company on Termination of Employment for Death, Disability,
for Cause or by the Executive Other than for Good Reason
. If the Executive's employment is terminated by reason of his death or
Disability (but not under the circumstances covered by paragraph (c)(iv) of the
Appendix), or if such employment is terminated by the Company for Cause or by
the Executive other than for Good Reason (other than pursuant to delivery of a
notice of termination pursuant to paragraph (iii) of Section (d) of the
Appendix), the Company will pay to the Executive's estate or legal
representative or to the Executive, as the case may be, all accrued but unpaid
base salary and all other benefits and amounts which may become due in
accordance with the terms of any applicable benefit plan, contract, agreement or
practice (including pursuant to the SERP as modified pursuant to Section 7
above), but no other compensation or benefits will be paid under this Agreement.
However, under such circumstances, the following provisions shall apply.
 a. Section 8 of this Agreement shall remain in full force and effect in
    accordance with its terms.
 b. If the Executive's separation from the service of the Company occurs at or
    after his attainment of age 55, then notwithstanding any contrary provisions
    in any restricted stock award, he shall become fully vested in any such
    outstanding award and all otherwise applicable restrictions shall lapse.
 c. For purposes of all applicable stock option awards, other equity incentive
    compensation awards, retiree health care plans, and any other employee
    welfare benefit plan, program or fringe benefit (but specifically excluding
    any tax-qualified retirement plan), the Executive shall be treated as if his
    service with the Company had commenced at age 25.
 d. The foregoing provisions of this Section 9 to the contrary notwithstanding,
    the provisions of Section 4 shall apply to any termination of Executive's
    employment by reason of his death or Disability following delivery of a
    notice of termination pursuant to paragraph (i) or (iii) of Section (d) of
    the Appendix.

Non-Compete Agreement
. In consideration of this Agreement, the Executive agrees that he will not, for
a period of one year from the date of his or her termination of employment with
the Company, directly or indirectly own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner, including but not limited to, holding the
position of shareholder, director, officer, consultant, independent contractor,
executive partner, or investor with any "Competing Enterprise." For purposes of
this paragraph, a "Competing Enterprise" means any entity, firm or person
engaged in a business within the State of Wisconsin or the upper peninsula area
of the State of Michigan (the "Territory") which is in competition with any of
the businesses of the Company or any of its subsidiaries within the Territory as
of the date the Executive's termination of employment, and whose aggregate gross
revenues, calculated for the most recently completed fiscal year of the
Competing Enterprise, derived from all such competing activities within the
Territory during such fiscal year, equal at least 10% or more of such
Enterprise's consolidated net revenues for such fiscal year. If the Executive
notifies the Company in writing of any employment or opportunity which the
Executive proposes to undertake during the one year non-compete period, and
supplies the Company with any additional information which the Company may
reasonably request, the Company agrees to promptly notify the Executive within
thirty days after all information reasonably requested by it has been provided,
whether the Company considers the proposed employment or opportunity to be
prohibited by these provisions and, if so, whether the Company is willing to
waive the same. Notwithstanding anything in this Section 10, the Executive shall
not be prohibited from acquiring or holding up to 2% of the common stock of an
entity that is traded on a national securities exchange or a nationally
recognized over-the-counter market.
Termination
. Unless sooner terminated pursuant to the terms of this Agreement, Executive's
employment shall terminate on the later of February 29, 2004 or the date on
which Executive is paid his bonus, if any, for the immediately preceding fiscal
year;
provided
that this Agreement shall automatically be extended commencing on February 29,
2004 and on each subsequent anniversary (February 28 or 29, as the case may be)
of such date for additional one year periods until March 1, 2008 (whereupon
Executive's employment shall automatically terminate) unless the Company, by
written notice given to Executive at least 90 days prior to the scheduled date
of termination, elects not to extend Executive's employment. Any such
termination of Executive's employment with the Company shall be effective as of
the later of (i) the last day of February immediately following such notice by
the Company to Executive or (ii) the date on which Executive is paid his bonus,
if any, for the immediately preceding fiscal year; provided, if such notice is
given more than 120 days prior to the scheduled date of termination, Executive
may terminate his employment effective the ninetieth (90th) day after such
notice. During the term of his employment, Executive shall cooperate fully with
the Company in recruiting, hiring and training a successor Chief Financial
Officer. Notwithstanding the foregoing, after a Change of Control, Executive's
employment shall automatically terminate on the date which is eighteen months
after the Effective Date, and prior to such date, the Company may not terminate
Executive's employment pursuant to this Section 11.
Successors and Binding Agreements
.
 a. The Company shall require any successor (whether direct or indirect, by
    purchase, merger, consolidation, reorganization or otherwise) and the direct
    and indirect parent of any such successor, to all or substantially all of
    the business and/or assets of the Company expressly to assume and to agree
    to perform this Agreement in the same manner and to the same extent the
    Company would be required to perform if no succession had taken place. This
    Agreement shall be binding upon and inure to the benefit of the Company and
    any such successor, and such successor shall thereafter be deemed the
    "Company" for the purposes of this Agreement.
 b. This Agreement shall inure to the benefit of and be enforceable by the
    Executive's respective personal or legal representative, executor,
    administrator, successor, heirs, distributees and/or legatees.
 c. Neither the Company nor the Executive may assign, transfer or delegate this
    Agreement or any rights or obligations hereunder except as expressly
    provided in this Section. Without limiting the generality of the foregoing,
    the Executive's right to receive payments hereunder shall not be assignable
    or transferable, whether by pledge, creation of a security interest or
    otherwise, other than by a transfer by will or the laws of descent and
    distribution. In the event the Executive attempts any assignment or transfer
    contrary to this Section, the Company shall have no liability to pay any
    amount so attempted to be assigned or transferred.

Notices
. All communications provided for herein shall be in writing and shall be deemed
to have been duly given when delivered or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed to the Company (to the attention of the Secretary of
the Company) at its principal executive office and to the Executive at his/her
principal residence, or to such other address as any party may have furnished to
the other in writing in accordance herewith, except that notices of a change of
address shall be effective only upon receipt.
Governing Law
. The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Wisconsin without giving effect to
the principles of conflict of laws of such state, except that Section 15 shall
be construed in accordance with the Federal Arbitration Act if arbitration is
chosen by the Executive as the method of dispute resolution.
Settlement of Disputes; Arbitration; Attorneys' Fees
. Any dispute or controversy arising under or in connection with this Agreement
shall be settled, at the Executive's election, either by arbitration in
Milwaukee, Wisconsin in accordance with the rules of the American Arbitration
Association then in effect or by litigation; provided, however, that in the
event of a dispute regarding whether the Executive's employment has been
terminated for Cause or whether the Executive's voluntary termination qualifies
as a termination for Good Reason, the evidentiary standards set forth in this
Agreement shall apply; provided further that notwithstanding anything to the
contrary contained herein, in the absence of a Change of Control, the normal,
civil burden of proof by a preponderance of the evidence shall be applicable to
any dispute regarding whether the Executive's voluntary termination qualifies as
a termination for Good Reason and such burden of proof shall be upon the
Executive. Judgment may be entered on the arbitrator's award in any court having
jurisdiction. The Company agrees to pay, as incurred, to the fullest extent
permitted by law, all legal fees and expenses that the Executive may reasonably
incur as a result of any contest (regardless of outcome) by the Company, the
Executive or others of the validity or enforceability of or liability under, or
otherwise involving any provision of this Agreement. Executive agrees and
acknowledges that as of the date of this Agreement there does not exist "Good
Reason" to terminate his employment with the Company.
Validity
. The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement which shall remain in full force and effect. If any provision of this
Agreement shall be held invalid or unenforceable in part, the remaining portion
of such provision, together with all other provisions of this Agreement, shall
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law.
Entire Agreement; Amendments
. This Agreement constitutes the entire understanding and agreement of the
parties with respect to the matters discussed herein and supersedes all other
prior agreements and understandings, written or oral, between the parties with
respect thereto including, without limitation, the Senior Officer Change in
Control, Severance and Special Pension Agreement dated March 8, 2000 between the
parties and the Original Agreement. There are no representations, warranties or
agreements of any kind relating thereto that are not set forth in this
Agreement. This Agreement may not be amended or modified except by a written
instrument signed by the parties hereto or their respective successors and legal
representatives.
Withholding
. The Company may withhold from any amounts payable under this Agreement all
federal, state and other taxes as shall be legally required.
Certain Limitations
. Nothing in this Agreement shall grant the Executive any right to remain an
executive, director or employee of the Company or of any of its subsidiaries for
any period of time.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first written above.

 

WISCONSIN ENERGY CORPORATION

         

By:_____________________________

 

Name:

 

Title:

         

_________________________________

 

Paul Donovan

 

 

APPENDIX

This is an appendix to the Amended and Restated Senior Officer Employment,
Change in Control, Severance and Non-Compete Agreement between WISCONSIN ENERGY
CORPORATION and PAUL DONOVAN dated as of May 1, 2002 (the "Agreement").

As used in the Agreement, the terms set forth below shall have the following
meanings:

 a. "Cause" means:
     i.  the willful and continued failure of the Executive to substantially
         perform the Executive's duties (other than failure resulting from
         incapacity due to physical or mental illness), after a written demand
         for substantial performance is delivered to the Executive by the Board
         of Directors of the Company (the "Board"), or the Compensation
         Committee of the Board (the "Committee") which specifically identifies
         the manner in which the Board or the Committee or the elected officer
         believes that the Executive has not substantially performed the
         Executive's duties, or
     ii. the willful engaging by the Executive in illegal conduct or gross
         misconduct which is determined by the Board to have been materially and
         demonstrably injurious to the Company. However, no act, or failure to
         act, on the Executive's part shall be considered "willful" unless done,
         or omitted to be done, by the Executive not in good faith and without
         reasonable belief that his action or omission was in the best interest
         of the Company.

    The Executive may only be terminated for Cause if the Company gives written
    notice to the Executive of its intention to terminate the Executive's
    employment for Cause, setting forth in reasonable detail the specific
    conduct of the Executive that it considers to constitute Cause and the
    specific provision(s) of this Agreement on which it relies, and stating the
    date, time and place of the Special Meeting for Cause. The "Special Meeting
    for Cause" means a meeting of the Board called and held specifically for the
    purpose of considering the Executive's termination for Cause, that takes
    place not less than ten and not more than twenty business days after the
    Executive receives the notice of termination for Cause. The Executive shall
    be given an opportunity, together with counsel, to be heard at the Special
    Meeting for Cause. The Executive's termination for Cause shall be effective
    when and if a resolution is duly adopted by the affirmative vote of at least
    two-thirds (2/3) of the entire membership of the Board, excluding employee
    directors, at the Special Meeting for Cause, stating that in the good faith
    opinion of the Board, the Executive is guilty of the conduct described in
    the notice of termination for Cause and that conduct constitutes Cause under
    this Agreement. In the event of a dispute regarding whether the Executive's
    employment has been terminated for Cause, no claim by the Company that Cause
    exists shall be given effect unless the Company establishes by clear and
    convincing evidence that Cause exists.

 b. A "Change in Control" with respect to the Company shall be deemed to have
    occurred if the event set forth in any one of the following paragraphs shall
    have occurred:
     i.   any Person is or becomes the Beneficial Owner, directly or indirectly,
          of securities of the Company (not including in the securities
          beneficially owned by such Person any securities acquired directly
          from the Company or its affiliates) representing 20% or more of the
          combined voting power of the Company's then outstanding securities,
          excluding any Person who becomes such a Beneficial Owner in connection
          with a transaction described in clause (a) of paragraph (iii) below;
          or
     ii.  the following individuals cease for any reason to constitute a
          majority of the number of directors then serving: individuals who, on
          the date hereof, constitute the Board and any new director (other than
          a director whose initial assumption of office is in connection with an
          actual or threatened election contest, including but not limited to a
          consent solicitation, relating to the election of directors of the
          Company) whose appointment or election by the Board or nomination for
          election by the Company's shareholders was approved or recommended by
          a vote of at least two-thirds (2/3) of the directors then still in
          office who either were directors on the date hereof or whose
          appointment, election or nomination for election was previously so
          approved or recommended; or
     iii. there is consummated a merger or consolidation of the Company or any
          direct or indirect subsidiary of the Company with any other
          corporation, other than (a) a merger or consolidation immediately
          following which the directors of the Company immediately prior to such
          merger or consolidation continue to constitute at least a majority of
          the board of directors of the Company, the surviving entity or any
          parent thereof or (b) a merger or consolidation effected to implement
          a recapitalization of the Company (or similar transaction) in which no
          Person is or becomes the Beneficial Owner, directly or indirectly, of
          securities of the Company (not including in the securities
          Beneficially Owned by such Person any securities acquired directly
          from the Company or its affiliates) representing 20% or more of the
          combined voting power of the Company's then outstanding securities; or
     iv.  the shareholders of the Company approve a plan of complete liquidation
          or dissolution of the Company or there is consummated an agreement (or
          series of related agreements) for the sale or disposition by the
          Company of all or substantially all of the Company's assets,
          disregarding any sale or disposition to a company, at least a majority
          of the directors of which were directors of the Company immediately
          prior to such sale or disposition; or
     v.   the Board determines in its sole and absolute discretion that there
          has been a Change in Control of the Company.

    For purposes of this Change in Control definition, the terms set forth below
    shall have the following meanings:

    "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
    Exchange Act.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
    from time to time.

    "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
    Act, as modified and used in Sections 13(d) and 14(d) thereof, except that
    such term shall not include (i) the Company or any of its subsidiaries, (ii)
    a trustee or other fiduciary holding securities under an employee benefit
    plan of the Company or any of its affiliates, (iii) an underwriter
    temporarily holding securities pursuant to an offering of such securities,
    or (iv) a corporation owned, directly or indirectly, by the stockholders of
    the Company in substantially the same proportions as their ownership of
    stock of the company.

 c. "Covered Termination of Employment Associated with a Change in Control"
    means:
     i.   a termination of employment by the Company other than because of death
          or Disability and without Cause, which occurs within a period of
          eighteen months following the Effective Date or,
     ii.  a termination of employment by the Company other than because of death
          or Disability and without Cause within a period of six months prior to
          the Effective Date, and it is reasonably demonstrated by the Executive
          that such termination of employment was at the request of a third
          party who has taken steps reasonably calculated to effect a Change in
          Control or otherwise arose in connection with or in anticipation of a
          Change in Control, or
     iii. a termination of employment by the Executive for Good Reason within a
          period of eighteen months following the Effective Date and also
          subsequent to the occurrence, without the Executive's written consent,
          of any event described in Section (g) after the Effective Date, or a
          termination of employment by the Executive within a period of six
          months prior to the Effective Date and following the occurrence
          without the Executive's consent of any event described in Section
          (g)(i), (ii), (iii) or (iv) and it is reasonably demonstrated by the
          Executive that such event occurred at the request of a third party who
          has taken steps reasonably calculated to effect a Change in Control or
          otherwise arose in connection or in anticipation of a Change in
          Control,
     iv.  a voluntary termination of employment by the Executive without Good
          Reason following completion of one year of service after a Change in
          Control of the Company, provided that the voluntary termination must
          be effected by the Executive within six months after the completion of
          that one-year of service. Further, if the Executive gives written
          notice to the Company any time after a Change in Control of the
          Company but before completion of one year of service thereafter that
          the Executive intends to so voluntarily terminate and if the Executive
          should thereafter die while in the employ of the Company or incur a
          termination of employment because of Disability, in either case before
          completion of such one year of service, such death or termination of
          employment shall be treated as a Covered Termination Associated with a
          Change in Control, or
     v.   (1) a termination of employment occurring after delivery of a notice
          of termination pursuant to Section 4(a)(i) of the Agreement provided
          that a Change of Control occurs on or prior to February 29, 2004, or
          (2) in the event of a Change of Control after February 29, 2004, a
          termination of employment pursuant to Section 4(c) of the Agreement
          occurring on or after the 120th day prior to a public announcement of
          the transaction that constitutes such Change of Control and prior to
          the date of such Change of Control.

    If within fifteen days after the Company notifies the Executive that it is
    terminating his employment for Cause or the Executive notifies the Company
    that he is terminating his employment for Good Reason, the party receiving
    such notice notifies the other party that a dispute exists concerning the
    termination, then for purposes of this Section (c) the date of the
    Executive's termination of employment shall not be deemed to have occurred
    until the earlier of (i) the date that is 18 months following the Effective
    Date or (ii) the date on which the dispute is finally resolved, either by
    mutual written agreement of the parties or by a final judgment, order or
    decree of an arbitrator or a court of competent jurisdiction (which is not
    appealable or with respect to which the time for appeal therefrom has
    expired and no appeal has been perfected); provided, however, that the date
    of termination shall be extended by a notice of dispute given by the
    Executive only if such notice is given in good faith and the Executive
    pursues the resolution of such dispute with reasonable diligence.

    If a purported termination occurs prior to or following a Change in Control
    and the date of termination is extended in accordance with the preceding
    paragraph, the Company shall continue to pay the Executive the full
    compensation and benefits as are provided in the first sentence of Section
    3(a) of the Agreement until the date of termination, as determined in
    accordance with the preceding paragraph. Amounts paid under this Section (c)
    are in addition to all other amounts due under the Agreement and shall not
    be offset against or reduce any other amounts due under the Agreement, other
    than amounts due under the first sentence of Section 3(a) of the Agreement.

 d. "Covered Termination of Employment Not Associated with a Change in Control
    of the Company" means:
     i.   a termination of employment by the Company (other than because of
          (A)death, (B) Disability, in each case subject to Section 9(d), or (C)
          a termination by the Company for Cause) pursuant to a notice of
          termination delivered during the 60 day period beginning on May 1,
          2003 and ending on June 29, 2003;
     ii.  a termination of employment by the Executive for Good Reason
          subsequent to the occurrence, without the Executive's written consent,
          of any event described in Section (g);
     iii. a termination of employment by the Executive for any reason including
          without limitation for Good Reason (other than because of death or
          Disability or by the Company for Cause) pursuant to a notice of
          termination delivered during the 60 day period beginning on May 1,
          2003 and ending on June 29, 2003;
     iv.  the termination of the employment pursuant to Section 11 of the
          Agreement; or
     v.   a termination of employment by the Company without Cause (other than
          because of death or Disability).

 e. "Disability" means that the Executive has been unable, for a period of 180
    consecutive business days, to perform the material duties of his job, as a
    result of physical or mental illness or injury and that a physician selected
    by the Company or its insurers and acceptable to the Executive or his legal
    representative, has determined that the Executive's incapacity is total and
    permanent. A termination of the Executive's employment by the Company for
    Disability shall be communicated to the Executive by written notice and
    shall be effective on the thirtieth day after receipt of such notice by the
    Executive, unless the Executive returns to full-time performance of his
    duties before the expiration of such thirty-day period.
 f. "Effective Date" means the first date on which a Change in Control of the
    Company occurs, except that if Section 4 of the Agreement applies(subject to
    the proviso under Section 4(f) of the Agreement), the term shall mean the
    date immediately prior to the Executive's termination of employment.
 g. "Good Reason" means:
     i.   the assignment to the Executive of any duties inconsistent with the
          duties performed by the Executive as Chief Financial Officer the
          Company prior on the date of the Agreement or any other action by the
          Company that results in material reduction of the Executive's duties
          and responsibilities as of the date of the Agreement, or
     ii.  any reduction in the Executive's base salary or percentage of base
          salary available as an incentive compensation or target bonus
          opportunity relative to those most favorable to the Executive in
          effect at any time during the 180-day period prior to the Effective
          Date or to the extent more favorable to the Executive, those in effect
          after the Effective Date, or any failure by the Company to continue to
          provide for the Executive's participation in the Company's long-term
          incentive plans and programs on a basis commensurate with other senior
          executives of the Company, or reduction in any material element of the
          Executive's compensation or benefits, or
     iii. the relocation of the Executive's principal place of employment to a
          location more than 35 miles from the Executive's principal place of
          employment immediately prior to the Effective Date, or
     iv.  the Company's requiring the Executive to travel on Company business to
          a materially greater extent than was required immediately prior to the
          Effective Date, or
     v.   the failure by the Company to comply with Section 12(a) of this
          Agreement.

 h. "Highest Bonus Amount" means the highest dollar bonus which would result
    from three calculations, as follows: (i) the highest percentage of base
    salary ever used with respect to the calculation of the Executive's bonus
    during the three complete fiscal years of the Company immediately preceding
    the termination of employment or, if more favorable to the Executive, during
    the three complete fiscal years of the Company immediately preceding the
    Change in Control of the Company, multiplied times the highest per annum
    base rate of salary in effect with respect to the Executive during the
    three-year period immediately prior to the termination of employment; (ii)
    the highest dollar bonus earned by the Executive under any cash bonus or
    incentive compensation plan of the Company during either of the three
    complete fiscal year periods of the Company listed in (i) above, whichever
    is more favorable to the Executive; or (iii) the Executive's bonus or
    incentive compensation "target" for the fiscal year in which the termination
    of employment occurs.

 